People v Jian Moy (2021 NY Slip Op 02827)





People v Jian Moy


2021 NY Slip Op 02827


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2018-03515
 (Ind. No. 2784/16)

[*1]The People of the State of New York, respondent,
vJian Moy, appellant.


Paul Skip Laisure, New York, NY (Brandon Kronstat of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Julian Joiris, and Nicole Leibow of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (William M. Harrington, J.), imposed January 31, 2018, upon his plea of guilty, on the ground that the period of postrelease supervision imposed was excessive.
ORDERED that the sentence is affirmed.
The period of postrelease supervision imposed was not excessive (see People v Suitte , 90 AD2d 80).
CHAMBERS, J.P., MILLER, DUFFY, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court